STOCK REDEMPTION AGREEMENT

This Stock Redemption Agreement (this “Agreement”) is by and between Highland
Crusader Offshore Partners, L.P. (“Seller”) and Pendrell Corporation, a
Washington corporation (the “Company”), effective March 9, 2017 (the “Effective
Date”). Seller and the Company may be referred to collectively in this Agreement
as the “Parties.”

BACKGROUND

A. The Company is a reporting company under the Securities Exchange Act of 1934,
as amended (the “Securities Exchange Act”), and its shares of Class A common
stock (the “Class A Stock”) are listed on the NASDAQ stock market.

B. Seller is an accredited, sophisticated institutional investor with knowledge
and experience in business and financial matters, and owns 2,432,923 shares of
Class A Stock (the “Shares”) that Seller wishes to sell to the Company under the
terms and conditions of this Agreement. Therefore, the Parties agree as follows:

AGREEMENT

1. Sale and Purchase of Shares. Subject to the terms and conditions of this
Agreement, at the Closing (defined below), Seller shall sell and deliver to the
Company, and the Company shall purchase from Seller and take electronic delivery
of the Shares, free and clear of any charge, claim, pledge, condition, equitable
interest, lien, option, security interest, right of first refusal, voting
agreement, restriction on voting, restriction on transfer, or restriction on
exercise of any other attribute of ownership (each an “Encumbrance”), other than
Permitted Encumbrances (defined below), at a price per Share of six dollars and
fifty five cents ($6.55), subject to possible adjustment as described in
paragraph 2 below. Absent a Share price adjustment, the aggregate redemption
price for the Shares will be $15,935,645.65 (the “Base Price”).

2. Possible Purchase Price Adjustment. If, on or before August 15, 2017, the
Company engages in or agrees to engage in a Trigger Purchase (defined below)
that results, either alone or with other Trigger Purchases, in the sale or
redemption of more than 500,000 shares of Class A Stock, or the distribution of
the proceeds of an asset sale to the holders of more than 500,000 shares of
Class A Stock, the Company will be obligated to pay Seller an additional amount
per Share equal to the highest price per share paid or payable by the Company in
a Trigger Purchase (whether in cash or other consideration), less $6.55 (the
“Additional Amount”). For purposes of this Agreement, a “Trigger Purchase” is
any form of material liquidity event for the Company’s shareholders, including
(i) a sale of more than 40% of the outstanding equity securities in the Company
to a third party primarily for cash consideration, whether by merger,
consolidation or otherwise, (ii) a sale of all or substantially all of the
assets of the Company or (iii) a redemption of Class A Stock, whether through a
private purchase, self-tender, reverse stock split or otherwise, in each case at
a price per share, express or implied (for instance, in connection with an asset
sale), of greater than $6.55 (it being understood that the 500,000 share number
and $6.55 per share price shall be equitably adjusted for any forward or reverse
splits of the Class A Stock after the Closing but prior to the consummation of
the Trigger Purchase).

3. Closing. The closing of Seller’s sale of the Shares to the Company (the
“Closing”) shall take place at the offices of the Company’s transfer agent
(Computershare), on the date on which Seller and the Company make the deliveries
to Computershare required by paragraph 4 of this Agreement, or at such other
time, date and place as Seller, the Company and Computershare may agree.

4. Closing Mechanics. At the Closing, (i) Seller shall deliver to Computershare
stock powers with medallion guaranty with instructions to transfer the Shares to
the Company upon confirmation of Seller’s receipt of the Base Price, and
(ii) the Company shall deliver to Computershare an opinion of counsel that,
based upon the representations and warranties of Seller set forth in this
Agreement, the Shares can be transferred by Seller to the Company pursuant to
exemption from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”). Upon confirmation from Computershare that the
Parties have made the deliveries described in the preceding sentence, the
Company shall pay the Base Price by wire transfer of immediately available funds
to an account designated in writing by Seller, after which Seller will promptly
notify Computershare that the Base Price has been paid.

5. Payment of Additional Amount. If the Company engages in a Trigger Purchase
that obligates the Company to pay Seller an Additional Amount, the Company shall
pay the Additional Amount at or before the closing of the Trigger Purchase.

6. Representations of the Seller. Seller represents and warrants to the Company
as follows:

a. Seller has full legal right, power, capacity, and authority to sign and
perform its obligations under this Agreement. This Agreement constitutes a valid
and binding obligation of Seller, enforceable in accordance with its terms.
There are no agreements, laws, regulations, rules or other restrictions of any
kind that would prevent or restrict the execution, delivery or performance of
this Agreement by Seller. No consent or approval is necessary for Seller to
transfer the Shares to the Company pursuant to this Agreement that has not been
obtained on or prior to the date hereof.

b. Seller is an “accredited investor” within the meaning of Securities Exchange
Commission (“SEC”) Rule 501 and a “qualified institutional buyer” within the
meaning of SEC Rule 144 that can fend for itself, and has sufficiently
sophisticated knowledge and experience in financial and business matters to
evaluate the merits and risks of selling the Shares.

c. Seller (i) has been represented in the preparation, negotiation and execution
of this Agreement by legal counsel, (ii) is fully capable of evaluating the
merits and risks of the sale of the Shares pursuant to this Agreement,
(iii) understands the terms and consequences of this Agreement and is fully
aware of the legal and binding effect of this Agreement, (iv) is not in a
disparate bargaining position with the Company, (v) has been represented and
advised by financial advisors and tax advisors that have assisted in
understanding and evaluating the risks and merits associated with Seller’s sale
of the Shares pursuant to this Agreement, (vi) is generally familiar with the
business and operations of the Company, (vii) has had the opportunity to review
such information about the Company as Seller has requested, including the
Company Update attached hereto as Exhibit A, and to ask questions and receive
answers from the Company’s officers and representatives as Seller deems
necessary to evaluate the terms and conditions of the sale of the Shares as
contemplated in this Agreement, including the purchase price for the Shares, and
(viii) is not relying on any representation or statement by the Company
regarding the business, financial condition or prospects of the Company or the
value of the Shares, but rather is executing this Agreement based upon its own
review and investigation of the Company and upon the advice of counsel and
financial advisors.

d. Seller understands that (i) the Company and its management may be exploring
potential financing, merger, acquisition, combination or other restructuring
alternatives involving the Company that may have an impact on the value of the
Shares, and (ii) other than its contingent right to an Additional Amount, as
described in this Agreement, Seller shall have no rights (and the Company shall
have no obligations to Seller) relating to any such transaction that may be
consummated by the Company at any time after the Effective Date.

e. Seller understands that after the Effective Date or after the Closing, the
value of the Shares may increase for any number of reasons, including without
limitation (i) changes in the business, financial condition, business
relationships or prospects of the Company, or (ii) general industry, market or
economic conditions.

f. Except for (i) any Encumbrances imposed by the Securities Act, the Securities
Exchange Act, or the rules and regulations enacted under the Securities Act and
the Securities Exchange Act, (ii) any rules and regulations imposed by NASDAQ,
and (iii) the Company’s Tax Benefits Preservation Plan (collectively, the
“Permitted Encumbrances”), Seller has sole, absolute and marketable title to the
Shares, free and clear of all Encumbrances. Except under this Agreement, Seller
has not sold, pledged, hypothecated or otherwise transferred any of the Shares
or any interest in the Shares. Upon payment for the Shares to be purchased from
Seller pursuant to the terms of this Agreement, the Company will acquire good,
valid and marketable title thereto, subject only to the Permitted Encumbrances.

7. Representations of the Company. The Company represents and warrants to Seller
as follows:

a. The Company has full legal right, power, capacity, and authority to sign and
perform its obligations under this Agreement. This Agreement constitutes a valid
and binding obligation of the Company, enforceable in accordance with its terms.
No consent or approval is necessary for the Company to purchase the Shares from
Seller pursuant to this Agreement that has not been obtained on or prior to the
date hereof.

b. The execution and delivery of this Agreement by the Company, the consummation
by the Company of the transactions contemplated hereby and the performance by
the Company of its obligations hereunder will not (i) violate any provision of
the Company’s articles of incorporation or bylaws, or its Tax Benefits
Preservation Plan, (ii) violate any laws or regulations applicable to the
Company or (iii) require the approval, consent, authorization or act of, or the
making by the Company of any declaration, filing or registration with, any
governmental body other than the SEC.

8. Conditions to Closing. The Company’s obligation to proceed with Closing is
conditioned upon and subject to Seller’s performance of the obligations set
forth in paragraph 4 of this Agreement, which Seller shall fulfill within three
business days after the Effective Date. Seller’s obligation to proceed with
Closing is conditioned upon and subject to the Company’s performance of the
obligations set forth in paragraph 4 of this Agreement, which the Company shall
fulfill within three business days after the Effective Date. Both Parties’
obligation to proceed with Closing is conditioned upon and subject to the
absence of any action against the Company or Seller that would prevent the
Closing and the absence of any injunction or restraining order by any agency or
regulator that restrains or prohibits the transactions contemplated by this
Agreement.

9. Governing Law. The Parties intend that this Agreement shall be governed by
and construed in accordance with the laws of the State of Washington.

10. Integration; Amendment. This Agreement constitutes the entire agreement of
the Parties relating to the subject matter of this Agreement. There are no
promises, terms, conditions, obligations, or warranties between the parties and
this Agreement supersedes all prior communications, representations, or
agreements, verbal or written, among the parties relating to the subject matter
of this Agreement and may not be amended except in writing executed by the
Parties.

11. Waiver. No provision of this Agreement shall be deemed to have been waived
unless such waiver is in writing signed by the waiving party.

12. Attorney Fees. If any suit or action arising out of or related to this
Agreement is brought by any party, the prevailing Party shall be entitled to
recover the costs and fees (including without limitation reasonable attorneys’
fees, the fees and costs of experts and consultants, copying, courier and
telecommunication costs, and discovery costs) incurred by such Party in such
suit or action, through any post-trial or appellate proceeding, or in the
collection or enforcement of any judgment or award entered or made in such suit
or action.

13. Jurisdiction; Service. Any suit or action brought on this Agreement may be
brought in the courts of King County, Washington. Each Party agrees that service
of process may be made upon it wherever it can be located or by certified mail
directed to its address for notices under this Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute one agreement binding on all
parties, notwithstanding that all parties are not signatories to the same
counterpart.

15. Further Assurances. Each Party agrees, at the request of the other Party,
whether before or after Closing, promptly to execute and deliver all such
further documents, and promptly to take and forbear from all such action, as may
be reasonably necessary or appropriate in order more effectively to confirm or
carry out the provisions of this Agreement.

[remainder of page intentionally blank – signatures on following page]

1

The Parties have executed this Agreement as of the Effective Date.

 
SELLER:
Highland Crusader Offshore Partners, L.P.
By: Alvarez & Marsal CRF Management, LLC,
its Investment Manager
/s/ Steven Varner
 
By: Steven Varner, Managing Director
Address for notices:
2029 Century Park East, Suite 2060
Los Angeles, CA 90067
SVarner@AlvarezandMarsal.com
PURCHASER:
Pendrell Corporation
/s/ Lee E Mikles
 
By: Lee Mikles
Its: President and CEO
Address for notices:
2300 Carillon Point
Kirkland, WA 98033
Tim.dozois@pendrell.com

2